 1

 2
                                                                    7/29/2019
 3
                                                                      CW
 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   ALISA BODE,                )             No.: 8:17-cv-01971-SK
12                              )
         Plaintiff,             )
13                              )             ORDER AWARDING ATTORNEY
14              v.              )             FEES UNDER THE EQUAL
                                )             ACCESS TO JUSTICE ACT,
15   COMMISSIONER OF THE SOCIAL )             PURSUANT TO 28 U.S.C. § 2412(d),
16   SECURITY ADMINISTRATION,   )             AND COSTS, PURSUANT TO 28
                                )             U.S.C. § 1920
17       Defendant.             )
18

19
           Based upon the parties’ Stipulation for the Award and Payment of Equal
20
     Access to Justice Act (EAJA) Fees and Costs, IT IS ORDERED that Plaintiff shall
21
     be awarded attorney fees under the EAJA in the amount of SIX THOUSAND
22
     NINE HUNDRED DOLLARS ($6,900.00), and costs under 28 U.S.C. § 1920, in
23
     the amount of FOUR HUNDRED DOLLARS ($400.00), subject to the terms of
24
     the above-referenced Stipulation.
25

26
     Dated: July 29, 2019
27                                       Steve Kim
28                                       United States Magistrate Judge
